Case 3:16-cv-02435-BRM-DEA Document 312 Filed 05/18/20 Page 1 of 2 PageID: 4870




         Georgette Castner                       LibertyView                       Direct Dial:        856 488-7794
         Admitted in New Jersey & Pennsylvania   457 Haddonfield Road, Suite 600   Fax:                856-488-7720
                                                 Cherry Hill, NJ 08002-2220        Email:       gcastner@mmwr.com
                                                 Tel: 856-488-7700



                                                   May 18, 2020


 VIA ECF

 Hon. Douglas E. Arpert
 United States Magistrate Judge
 Clarkson S. Fisher Building & U.S. Courthouse
 Room 6000
 402 East State Street
 Trenton, NJ 08608

        Re:       Lawson, et al. v. Praxair, Inc., et al.
                  Civil Action No. 3:16-cv-02435-BRM-DEA

 Dear Judge Arpert:

        As you know, we represent the Praxair Defendants in the above-referenced
 matter. Please accept this letter as a response to Plaintiffs’ letter filed today (doc. no. 311) and as
 Praxair’s request that its 30(b)(6) ESI deposition be postponed for an additional 30 days or until
 June 30, 2020. Currently, Praxair’s 30(b)(6) witness is to be deposed by May 30, 2020. See
 Doc. No. 307.

         As Your Honor may recall, the parties participated in a status conference call with Your
 Honor on April 8, 2020. During that call, the parties discussed the circumstances and
 impediments surrounding the COVID-19 pandemic and how it affected the parties’ ability to
 move forward with depositions. Your Honor determined that depositions would be put on hold
 and that the parties would revisit the issue during our next status conference call, which is
 scheduled for June 17th. Contrary to Plaintiffs’ counsel’s assertion, at no time did Your Honor
 direct the parties to make a submission to the Court identifying any impediments that remained
 with moving forward with depositions.1
 1
         It should also be noted that the language relied upon by Plaintiffs in the April 22nd letter
 to the Court was written by Plaintiffs and that Praxair’s interpretation of Plaintiffs’ language
 “[a]t that time” referred to the next status conference call with Your Honor on June 17th.




 5244870v1
   Case 3:16-cv-02435-BRM-DEA Document 312 Filed 05/18/20 Page 2 of 2 PageID: 4871
Montgomery McCracken Walker & Rhoads LLP

 Hon. Douglas E. Arpert
 United States Magistrate Judge
 May 18, 2020
 Page 2


              Plaintiffs’ letter of today is simply a symptom of counsel’s dissatisfaction with Your
      Honor’s decision on April 8th to pause depositions until our next status conference call and is
      solely an attempt to circumvent that decision and resume depositions sooner. The issues Praxair
      raised on the April 8th call with respect to completing depositions during this pandemic still
      remain. The stay-at-home Orders for the applicable jurisdictions are still in effect. Also, we are
      still unable to access our office to obtain pertinent materials, which is particularly difficult for a
      30(b)(6) designee since the witness’ testimony is not limited to their own knowledge. Praxair
      also has concerns regarding the possible detriments of proceeding with a 30(b)(6) deposition
      remotely. We are working remotely as best as possible.

              Despite the circumstances, the parties are continuing with written discovery during this
      time. Indeed, Praxair has responded to Plaintiffs’ Eighth Set of Interrogatories on May 7th and is
      in receipt of Plaintiffs’ Ninth Set of Discovery Requests and a Second 30(b)(6) Deposition
      Notice on May 15th. Also, Plaintiffs have already deposed nine of the ten witnesses permitted
      under Rule 30 and yet are still continuing to identify new witnesses since the parties’ joint
      submission to the Court on April 22nd. Therefore, it is questionable whether the depositions
      identified in Plaintiffs’ letter of today are even permitted under the Rules. Praxair is also
      awaiting the depositions of the hospital’s witnesses, but we presume the hospital is in the same
      position as Praxair in terms of dealing with COVID-19 exigencies, and thus would not be in a
      position to make its witnesses available yet either.

               Accordingly, Praxair requests an additional 30 days to complete the 30(b)(6) ESI
      deposition, during which time the parties can revisit the issue of proceeding with depositions in
      this case with Your Honor on the previously scheduled June 17th status conference call. Praxair
      does not believe that a call with Your Honor is necessary before that time.

             Please let us know if you have any questions or need any additional information. Thank
      you for your consideration in this regard.

                                                     Respectfully,

                                                     s/Georgette Castner

                                                     Georgette Castner


      cc:    All Counsel of Record (via ECF)




      5244870v1
